Citation Nr: 1511440	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis, including as secondary to service-connected herniated disc L5/S1, status post laminectomy.

2.  Entitlement to service connection for left hip osteoarthritis, including as secondary to service-connected herniated disc L5/S1, status post laminectomy.

3.  Entitlement to an increased rating for a herniated disc L5/S1, status post laminectomy, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2015, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment in Nashville before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The issue of service connection for a disorder of the low back at L4-L5, to include as secondary to his service-connected herniated disc L5/S1, status post laminectomy, has been raised by the Veteran during his hearing before the Board during his January 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating for a herniated disc L5/S1, status post laminectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  Prior to the issuance of a decision in the appeal, the Veteran withdrew his claim of service connection for left knee osteoarthritis.

2.  Prior to the issuance of a decision in the appeal, the Veteran withdrew his claim of service connection for left hip osteoarthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim for service connection for left knee osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a claim for service connection for left hip osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the January 2015 hearing before the Board, the Veteran withdrew his appeal in connection with claims of service connection for left knee osteoarthritis and left hip osteoarthritis.  See January 2015 Hearing Tr. at 2; see also January 2015 Statement in Support of Claim.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.



	(CONTINUED ON NEXT PAGE)
ORDER

The appeal regarding the claim of service connection for left knee osteoarthritis is dismissed.

The appeal regarding the claim of service connection for left hip osteoarthritis is dismissed.


REMAND

The Board finds that the Veteran's increased rating claim should be remanded to afford him a new VA examination.  The Veteran was last provided a VA examination in connection with his service-connected low back disability in August 2010.  Since that examination, he submitted the results of a May 2011 MRI and medical opinions from his private treating physician showing that he has developed significant degenerative disc disease at the L5/S1 level with a small paracentral disc herniation, in addition to facet arthropathy affecting the L5/S1 and L4/L5 level.  See September 2012 Medical Opinion Letter.  The Board notes that while the Veteran had been diagnosed with degenerative disc disease at L5/S1 prior to the August 2010 VA examination, facet arthropathy was not previously diagnosed.  Consequently, the Board finds that the evidence submitted since the August 2010 VA examination suggests that his low back disability has worsened, and he should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).
 
Moreover, the Board finds that a new examination is warranted in order to address the current nature and severity of the Veteran's reported left leg pain and the objective sensory loss noted during the August 2010 VA examination.  The General Rating Formula for Diseases and Injuries of the Spine provides that any objective neurologic abnormalities associated with a spinal disability should be evaluated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In his September 2010 notice of disagreement, the Veteran reported having constant pain that starts in his low back and continues down his left leg.  The August 2010 examiner noted abnormal sensory examination findings involving the Veteran's superficial and deep peroneal nerves of the left leg.  Specifically, the examiner found decreased sensation to vibration, pain and light touch.  See August 2010 VA Examination Report.  Additionally, the Veteran showed a positive Lasegue's sign on his left side.  See id.  In light of this evidence, the Board finds that a new examination is warranted to determine the functional impairment resulting from the Veteran's low back disability as well as any associated neurologic symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary release(s), obtain all VA and private medical records concerning the Veteran's service-connected low back disability, including any related neurologic abnormalities, from June 2010 to the present.

2.  After the above development has been completed, schedule the Veteran for one or more appropriate VA examinations to determine the current nature and severity of his service-connected low back disability and any related neurologic abnormalities, including left leg sensory loss and/or pain.  The claims folder should be made available to and be reviewed by the examiner and all indicated tests should be conducted.  The examiner should address the impact of the Veteran's low back disability on his daily life and employability.  A complete rationale for all opinions expressed should be provided.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


